Case 1:20-cv-00056-ACK-KJM Document 23 Filed 07/29/20 Page 1 of 5    PageID #: 90




 Maxx Phillips, HI Bar No. 10032
 CENTER FOR BIOLOGICAL DIVERSITY
 1188 Bishop Street, Suite 2412
 Honolulu, HI 96813
 Tel: (808) 284-0007
 mphillips@biologicaldiversity.org

 Emily Jeffers, Ca. Bar No. 274222*
 CENTER FOR BIOLOGICAL DIVERSITY
 1212 Broadway, Suite 800
 Oakland, CA 94612
 Tel: (510) 844-7100
 ejeffers@biologicaldiversity.org
 *Application for admission pro hac vice forthcoming

 Attorneys for Plaintiffs


                   IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF HAWAII


 CENTER FOR BIOLOGICAL                 )    CASE NO. 1:20-cv-00056
 DIVERSITY,                            )
 SURFRIDER FOUNDATION;                 )
 SUSTAINABLE COASTLINES                )
 HAWAII,                               )
                                       )
                   Plaintiffs,         )
                                       )
             vs.                       )    SECOND JOINT MOTION TO
                                       )    EXTEND STAY
 UNITED STATES                         )
 ENVIRONMENTAL PROTECTION )
 AGENCY; ANDREW WHEELER,               )
 Administrator; JOHN BUSTERUD,         )
 Region 9 Administrator, United States )
 Environmental Protection Agency,      )
                                       )
                   Defendants.         )
                                       )
Case 1:20-cv-00056-ACK-KJM Document 23 Filed 07/29/20 Page 2 of 5           PageID #: 91




       Plaintiffs Center for Biological Diversity, Surfrider Foundation, and

 Sustainable Coastlines Hawaii (collectively, “Plaintiffs”) and Defendants the

 United States Environmental Protection Agency, Administrator Andrew Wheeler,

 and Regional Administrator John Busterud (collectively, “EPA”) request a 30-day

 extension of this Court’s stay of deadlines in this case until August 28, 2020.

       On July 10, 2020, EPA took action on Hawaii’s supplemental submission in

 response to EPA’s letter withdrawing portions of its approval of the State’s 2018

 Clean Water Act (“CWA”) Section 303(d) list of waters. In the July 10, 2020

 action, EPA partially approved and partially disapproved Hawaii’s 2018 Section

 303(d) list. Relevant to Plaintiffs’ claims, EPA approved Hawaii’s decision not to

 list 17 waterbodies but disapproved the State’s decision not to list the Kamilo

 Beach and Tern Island waterbodies because EPA concluded that the existing and

 readily available data and information for those waterbodies indicate they are

 impaired by trash and require Total Maximum Daily Loads (“TMDLs”) under

 Section 303(d). Through that action, EPA identified these two waterbodies for

 inclusion on Hawaii’s 2018 Section 303(d) list. EPA transmitted the decision

 document to the Plaintiffs on July 14, 2020. Consistent with EPA regulations at

 40 C.F.R. § 130.7(d)(2), EPA issued a public notice seeking comment on these two

 additions to the 303(d) list on July 17, 2020 available at

                                           2
Case 1:20-cv-00056-ACK-KJM Document 23 Filed 07/29/20 Page 3 of 5            PageID #: 92




 https://www.epa.gov/publicnotices/epas-action-add-waters-hawaiis-2018-list-

 impaired-waters. The public comment period closes on August 19, 2020. After

 considering public comment, EPA will make any revisions it deems appropriate.

       Deadlines in this case are currently stayed until today, July 29, 2020. The

 parties propose a 30-day extension of the current stay to determine a path forward

 in this litigation. Plaintiffs have indicated they will seek fees and are in the early

 stages of doing so. EPA reserves all rights to contest any fee demand.



              DATED: July 29, 2020.

                                                Respectfully submitted,

                                                /s/ Maxx Phillips
                                                Maxx Phillips, HI Bar No. 10032
                                                CENTER FOR BIOLOGICAL
                                                DIVERSITY
                                                1188 Bishop Street, Suite 2412
                                                Honolulu, HI 96813
                                                Tel: (808) 284-0007
                                                mphillips@biologicaldiversity.org

                                                Emily Jeffers, Ca. Bar No. 274222*
                                                CENTER FOR BIOLOGICAL
                                                DIVERSITY
                                                1212 Broadway, Suite 800
                                                Oakland, CA 94612
                                                Tel: (510) 844-7100
                                                ejeffers@biologicaldiversity.org
                                                *Application for admission pro hac
                                                vice forthcoming
                                            3
Case 1:20-cv-00056-ACK-KJM Document 23 Filed 07/29/20 Page 4 of 5    PageID #: 93




                                          Attorneys for Plaintiffs

                                          /s/ Sydney Menees
                                          Sydney Menees
                                          United States Department of Justice
                                          Environment & Natural Resources
                                          Division
                                          Environmental Defense Section
                                          4 Constitution Square
                                          150 M St. NE
                                          Washington, DC 20002
                                          Telephone (202) 514-2398
                                          Facsimile (202) 514-8865
                                          sydney.menees@usdoj.gov

                                          Attorney for Defendants




                                      4
Case 1:20-cv-00056-ACK-KJM Document 23 Filed 07/29/20 Page 5 of 5          PageID #: 94




                           CERTIFICATE OF SERVICE


       I hereby certify that, on the dates and by the methods of service noted below,

 a true and correct copy of the foregoing was served on the following at their last

 known address:



 Served Electronically through CM/ECF:

 Sydney Menees                           sydney.menees@usdoj.gov

 Attorney for Defendants



              Dated: July 29, 2020, at Honolulu, HI.




                                               /s/ Maxx Phillips
                                               Maxx Phillips




                                           5
